FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Response to Remarks of Independent Claims 1, 26, 27, 29 (and the claims that depend therefrom)
	The Examiner is in agreement of said remarks (See pages 9-12 filed on July 26, 2021).  Said claims are in condition for allowance.
Response to Remarks of Independent Claim 15
Applicant's arguments filed July 26, 2021 with respect to independent claim 15 have been fully considered but they are not persuasive.  More specifically, Applicant argues that Anderson et al. (U.S. Publication No. 2010/0246169) does not disclose or suggest the newly amended limitation of, “wherein the radiometric power is determined based at least upon (1) an estimated occupancy of the volumetric space for the period of time, or (2) a length and a width of the volumetric space.
However, the Examiner would respectfully note in paragraph 18 of Anderson, said reference discloses a switching means is provided for switching between first and second modes.  The switching means is responsive to the detection of a person, the detection of movement or a change in an environment such as the opening or closure of a door.  These detections will meet the limitations of an estimated occupancy of the 2 (paragraph 32).  Thus, Anderson discloses the limitations of “wherein the radiometric power is determined based at least upon an estimated occupancy of the volumetric space for the period of time.  Therefore, this remark is not persuasive.	
Response to Remarks of Dependent Claims 16, 18, 20 and 25
	Applicant remarks that claims 16, 18, 20 and 25 should be allowable due to their dependency on claim 15.  As noted above, claim 15 remains rejected over Anderson.
Response to Remarks of Concerning the 35 U.S.C 112(b) Rejection of Claim 19
	The Examiner is in agreement that the amendment filed on July 26, 2021 to claim 19 overcomes this rejection.  Said rejection has been withdrawn.
Response to Remarks Concerning Claim Interpretation under 35 U.S.C. 112(f)
The Examiner is in agreement with the Applicant’s remarks, see pages 9 & 10 filed on July 26, 2021.  The appropriate interpretation for the “means for directing the disinfecting light” and the “means for managing heat” are noted below.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for directing disinfecting light in claims 1, 15 and 26; and
Means for managing heat in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the Applicant’s remarks filed on July 26, 2021, the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation for: 
The “means for directing the disinfecting light” equaling one or more reflectors, one or more diffusers, one or more lenses positioned within or outside the lighting fixtures, or equivalents thereof; and
The “means for managing heat” equaling a switch circuit, a heat sink, spreading heat to printed circuit boards coupled to the LEDs, a constant-current driver topology, a thermal feedback system to one or more drivers (that power the LEDs) via NTC thermistor, or equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f),.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Publication No. 2010/0246169).
Anderson discloses a method of providing doses of light sufficient to deactivate MRSA bacteria (paragraph 41) throughout a volumetric space over a period of time, the method comprising:
Installing an arrangement of one or more lighting fixtures in the volumetric space (Figure 2), the one or more lighting fixtures configured to at least partially emit disinfecting light having a wavelength of between 400 nm and 420 nm (paragraphs 11 and 12), and the arrangement of one or more lighting fixtures further comprising means for directing the disinfecting light that is a diffuser (concerning claim 16) as set forth in paragraph 33); and
Applying, via the one or more lighting fixtures, a determined radiometric power to the volumetric space, wherein the determined radiometric power produces a minimum power density at any exposed surface within the volumetric space during the period of time, the minimum power density comprising a minimum integrated irradiance of the disinfecting light equal to .01 mW/cm2 (paragraph 32), wherein the radiometric power is 

Regarding claim 18, Anderson also discloses that the one or more lighting fixtures comprise one or more first light-emitting elements (10) and one or more second light-emitting elements (12), the one or more first light-emitting elements (10) configured to emit the disinfecting light, and the one or more second light-emitting elements (12) configured to emit light having the wavelength of greater than 420 nm as set forth in paragraph 29.

With respect to claim 20, Anderson continues to disclose that the exposed surface in the volumetric space is 1.5 m from an external-most luminous surface of the one or more lighting fixtures at nadir, and wherein the minimum integrated irradiance of the disinfecting light is equal to .10, 0.15, 0.2, 0.25 or 0.3 mW/cm2 (paragraph 33; Table 1).

Concerning claim 25, Anderson further discloses that the determined total radiometric power is applied to the volumetric space without using any photosensitizers; as there is no mention of a photosensitizer throughout the disclosure of the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Kim et al. (U.S. Publication No. 2015/0359922).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose a heat sink means for managing heat generated by the lighting fixture.  Kim discloses a method of disinfecting an area utilizing light fixtures (abstract; Figure 6).  The reference continues to disclose that the method utilizes heat sinks around the light fixture in order to dissipate any heat from said fixtures that may damage other components therein (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a heat sink around the light fixture in Anderson in order to dissipate any heat from said fixture that may damage other components therein as exemplified by Kim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view Barnes (U.S. Patent No. 7,658,891).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view Livchak et al. (U.S. Publication No. 2013/0287627).
.

Allowable Subject Matter
Claims 1-14 and 26-29 are allowed.  Claims 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN JOYNER/Primary Examiner, Art Unit 1799